Citation Nr: 0513565	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  99-13 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma.

2.  Entitlement to service connection for residuals of 
mononucleosis.

3.  Entitlement to service connection for residuals of an 
electric shock, to include tingling sensation.

4.  Entitlement to service connection for residuals of 
fractures of the feet and toes.

5.  Entitlement to service connection for a heart disability, 
to include heart murmur.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for residuals of a head 
injury, to include headaches.

8.  Entitlement to service connection for neck and back 
arthritis, to include as due to an in-service head injury.

9.  Entitlement to service connection for dysplasia, status 
post loop electrosurgical excision procedure (LEEP).  

10.  Entitlement to service connection for residuals of Depo 
Provera overdose.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
December 1982 and from December 1995 to September 1996.  The 
veteran also had service in the Army Reserve and the National 
Guard.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 1998 rating decision rendered by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The veteran has relocated several times during the course of 
this appeal.  The Providence, Rhode Island, RO, is current 
the agency of original jurisdiction for this appeal.  

The issues of entitlement to service connection for residuals 
of mononucleosis, residuals of an electric shock, residuals 
of a head injury, and disability due to an overdose of Depo 
Provera are decided herein, while the other issues on appeal 
are addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  The veteran has no current disability due to 
mononucleosis.  

2.  The veteran has no current disability resulting from an 
electric shock.  

3.  The veteran has no current disability, including 
headaches, from in-service head trauma.

4.  The veteran has no current disability resulting from the 
administration of Depo Provera during inactive duty for 
training.  


CONCLUSIONS OF LAW

1.  Residuals of mononucleosis were not incurred or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  Residuals of electric shock were not incurred or 
aggravated during active service. 3 8 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  Residuals of a head injury, to include headaches, were 
not incurred or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  Disability resulting from an overdose of Depo Provera was 
not incurred or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.  
However, the Court also stated that the failure to provide to 
provide such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
letters dated in January 2001 and July 2002, prior to the 
July 2004 supplemental statement of the case.  The veteran 
was informed of the evidence required to substantiate her 
claim, the information required from her to enable VA to 
obtain evidence on her behalf, the assistance that VA would 
provide to obtain evidence on her behalf.  Although the RO 
did not specifically inform the veteran to submit any 
pertinent evidence in her possession, it informed her of the 
evidence required to substantiate her claim, the information 
required from her to enable VA to obtain evidence on her 
behalf, the assistance that VA would provide to obtain 
evidence on her behalf, and that she should submit such 
evidence or provide the RO with the information necessary for 
the RO to obtain such evidence on her behalf.  Therefore, the 
Board believes that she was on notice of the fact that she 
should submit any pertinent evidence in her possession.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claims has been obtained and the veteran has been 
afforded several VA examinations.  Neither the veteran nor 
her representative has identified any additional evidence 
that could be obtained to substantiate the claims decided 
herein.

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Evidentiary Background

During her October 1979 enlistment examination, the veteran 
reported poor musculature of her spine.  Subsequent service 
medical records show that she was sexually assaulted in March 
1980.  Several days after her personal assault, the veteran 
complained of a sore throat, earache, headache, shortness of 
breath, and productive cough with yellowish phlegm. A 
diagnosis of cold was rendered.  

Service medical records dated in May 1982 show that the 
veteran sustained a blow to her left ear after being 
assaulted.  She was diagnosed with multiple contusions and 
abrasions as well as a long perforation in her left ear.  A 
small amount of dark blood was noted on the exterior of her 
tympanic membrane.  Subsequent treatment records in June 1982 
show that the veteran complained of left sided headaches.  
The headaches were constant and not throbbing.  They rarely 
produced nausea.  CT scan of the veteran's head was normal.  
A subsequent treatment record, also dated in June 1982, shows 
that the veteran had vascular headaches that were not 
associated with her previous trauma to the left ear.

The report of the veteran's November 1982 separation 
examination notes a history of severe or frequent headaches.  
However, no explanation of the headaches is given.  

Medical records dated in October 1987 show complaints of left 
sided facial and neck pain of 24 hours duration.  The veteran 
reported that the pain had started after she began taking 
Septra for a urinary tract infection.  She also reported a 
stuffy nose with slight nausea.  Examination revealed 
tenderness to pressure in the left maxial and frontal 
sinuses.  The assessment was acute sinusitis.  

Subsequent records in November 1987 show that the veteran 
complained of a headache in the right side of her head 
located behind her eyeball.  She also reported vomiting and 
nausea.  The assessments included sinusitis and probable 
tension headaches.  

In December 1987, the veteran was noted to have a cystic mass 
in her left ovary.  Medical records dated in January 1988 
show that the veteran underwent an injection of Provera Depo.  
The day following the injection, she reported that she had 
experienced nausea following the administration of the 
medication with tightness and a pressure feeling in her neck.  
As the night went on, she developed pain in her spine and 
excessive salivation with blood in the excretion.  She 
reported left abdominal pain.  The assessment was viral 
syndrome. 

The veteran also sought treatment in January 1988 for sudden 
pain and swelling of the veins on the top portion of her 
right foot.  She recalled no injury.  Examination revealed a 
bluish discoloration over the dorsal aspect of her right foot 
with no tenderness and normal range of motion of the toes.  
There was no neurological compromise.  The assessment was 
bluish discoloration of the right foot of unknown etiology.  
A subsequent treatment record notes similar discoloration 
over her left hand.  It was noted that she had a shot of 
Provera the previous week for treatment of an ovarian cyst.  
The assessment was spontaneous bruising.  

A February 1988 treatment record notes, that following the 
administration of Depo Provera, the veteran experienced 
severe nausea and vomiting that had largely resolved.  
Intermittent pelvic pains persisted; however, no clinically 
significant findings on pelvic examination were noted.  

In February 1989, the veteran complained of sinus headaches 
with a one weak history of having flu-like symptoms including 
nasal congestion.  The assessment was sinusitis.  In December 
1989, the veteran complained of several headaches over her 
right eye of 3 days duration.  She reported sensitivity to 
light.  Cephal migraines were diagnosed.  

A March 1996 treatment record indicates that the veteran 
complained of frontal headaches with photophobia, nausea and 
vomiting.  The pertinent diagnosis was migraines. 

In June 1997, the veteran complained of neck pains and 
headaches that she believed were due to head trauma that she 
sustained during active duty.  On examination, she was noted 
to have a slight deformity of the left occiput.  Status post 
skull fracture with resultant headaches and decreased range 
of motion of the neck and back was diagnosed. 

Private treatment records from Premier Health Associates 
dated from June 1997 to November 1997 show that the veteran 
underwent physical therapy for headaches, back pain, and 
vestibular problems.  She had increased weakness in her upper 
and lower extremities due to decreased activity levels 
related to her headaches and back pain.  

Dr. R. L. Knippel, a private chiropractor, noted in a June 
1997 statement that he had been treating the veteran since 
May 1997 for migraines, upper back pain, and disc 
degeneration of the thoracic spine.  Dr. Knippel noted "from 
her history - these conditions are connected to numerous 
injuries [the veteran] suffered while engaged in the U. S. 
Military in the past."  

A September 1997 military medical record notes that the 
veteran was seeking a permanent profile due to back and neck 
pain.  She also reported multiple injuries to her head.  
Physical examination revealed mild scoliosis with decreased 
range of motion in the neck and back.  She was unable to toe 
walk or deep knee bend.  The pertinent diagnoses were 
scoliosis and neck/back pain secondary to trauma.  A heart 
murmur was reported during examination.  

Another record also dated in September 1997 notes that the 
veteran reported a history of a fractured ear drum and 
hearing loss resulting from head trauma.  She reported that 
her injury occurred in the early 1980s when her head was hit 
against a brick wall and she was knocked unconscious.  She 
reported heart palpitations and a pounding heart as well as a 
heart murmur and high blood pressure.  Her blood pressure was 
treated by diet.  She had a history of a broken 1st left toe 
with occasional pain.  She had a history of ovarian cysts and 
urinary tract infections.  She also reported lots of 
cavities.  She had recurrent back pain.  

The veteran's National Guard medical records note that a 
Medical Duty Review Board (MDRB) was conducted in November 
1997 following the June 1997 examination.  The MDRB 
recommended that the veteran be placed in a nondeployable 
position and that separation actions be initiated due to the 
veteran's fibromyalgia and other miscellaneous conditions and 
defects.  

The veteran sought VA outpatient treatment for headaches in 
December 1997.  She was seen in the emergency room the 
previous day for tension headaches after lifting a bunch of 
boxes.  She denied current headaches.  It was noted that the 
veteran reported that she had been told in June 1997 that she 
had an abnormal PAP smear.  She also complained of multiple 
aching since she was an adolescent.  Other medical problems 
included a reported history of hypertension, and mild 
scoliosis.  

A January 1998 VA treatment record shows that the veteran was 
diagnosed with hypertension.  She also complained of 
headaches and dizziness.  

The veteran was also afforded a VA general medical 
examination in February 1998.  The examination report 
indicates that the examiner reviewed the veteran's medical 
records.  She reported a history of migraine headache, closed 
head injury, sinusitis, abnormal PAP smears, hysterectomy, 
possible pneumonia, lower back pain, fractures of her feet, 
and frostbite. 

The veteran reported that she was struck in her head while an 
innocent bystander in an altercation in the mailroom where 
she was working.  She reportedly was knocked out for a period 
of time, perhaps an hour or so.  She was transported to a 
military hospital in Phoenix in the 1980s where she was 
examined and X-rayed.  Additionally, a CT scan was possibly 
performed.  She claimed that her current headaches resulted 
from this incident.  The examiner noted that the veteran had 
been placed on some antihypertensive medication quite 
recently after "having talked her way into getting 
medication for it." She reported pain and tenderness in her 
tailbone and in the left sacroiliac region and described her 
symptoms in a "very vague, general way that suggest an 
element of hypochondriacal, neurotic, somatic 
preoccupation."  While she talked of one leg being shorter 
than the other, there was no evidence of this assertion.  She 
indicated that she dropped some heavy object on her feet 
fracturing her big toes; however, she received no therapy and 
had no residuals of this incident.  She described pain in her 
left precordial region in a "very vague manner" and talked 
of heart murmurs.  

The pertinent diagnoses were history of minor trauma to the 
head and back, not documented, with no residual impairment 
noted; and atypical tension/vascular cephalgia (apparently 
familial), non disabling.

A March 1998 VA endocrinology treatment record indicates that 
the veteran reported headaches, chest pain, and high blood 
pressure.  She described her headaches as both migraine type 
and as being related to her blood pressure.  

In a letter received in June 1998, the veteran asserted that 
she contracted mononucleosis while stationed at Fort 
Huachuca, Arizona, when another soldier had drank out of her 
cup in the mailroom.  She also reported weight gain and 
"veins bursting" from an overdose of Provera Depo while 
being treated for a feminine problem that began on active 
duty.  She also reported an incident in which she received a 
shock from a lawn mower while cutting high wet grass in 
Germany.  She still experienced tingling at times.  She 
reported that she received very little dental care in service 
because the clinics were always full.  As a result, her teeth 
were not in good shape.  

In an undated letter, R.G., a retired Army lieutenant general 
reported that he had known the veteran's family and had 
maintained contact with them for over 8 years.  During that 
time, the veteran had served in various roles within the Army 
Reserves, National Guard, and Regular Army.  From June 1995 
to December 1996, she served twice in Europe where R.G. 
served in leadership positions.  During that time, the 
veteran reported in conversation that she had been diagnosed 
with, "an acute medical condition which she said would 
require ongoing treatment."  Following her active duty, the 
veteran served in the Iowa National Guard where she was 
ultimately given a medical retirement.  

In a statement dated in October 1999, L.O., a friend of the 
veteran, reported that she had known the veteran during her 
service in Germany in 1995.  L.O. indicated that she had 
taken the veteran to the hospital on several occasional and 
had watched her children during medical appointments.  It was 
noted that the veteran had terrible migraines resulting in 
nausea, dizziness, and numbness.  The veteran also reportedly 
had high blood pressure and tried to treat the condition with 
diet.  

The veteran testified at a hearing before an RO hearing 
officer in November 1999.  She reported terrible pain 
following her LEEP procedure in 1996.  She reported that she 
was given an overdose of Depo Provera because her health care 
providers had miscalculated the dosage.  As a result, her 
veins popped and she threw up blood.  She reported being hit 
in the head during service and that she was diagnosed with a 
heart murmur during service.  

In January 2000, the veteran received VA medical treatment 
for her headaches and minor low back pain.  The veteran 
reported that her headaches began 18 years ago following head 
trauma.  Her headaches were either left sided over the trauma 
site or bilateral.  They were associated with nausea, 
vomiting and photophobia.  There was no clear relation to 
time of day.  

The veteran was afforded a VA neurological examination in 
February 2000.  The examiner noted that the veteran's claims 
folder and medical records were reviewed in connection with 
the examination.  While the veteran was noted to be a 
"fairly reliable historian," the examiner noted that there 
appeared to be "some embellishment of the facts at this 
time."  The veteran had a history of being treated for 
migraines on several occasions from March 1996 to January 
2000.  The veteran reported that her headaches began after 
being struck in the face by a soldier who was in a fight with 
another soldier.  After being struck, she hit a brick or 
cement wall and had a temporary loss of consciousness for 
about an hour.  The examiner noted that the veteran reported 
awakening at a hospital in Tucson.  This did not seem 
reasonable to the examiner as the incident occurred at Ft. 
Huachuca, Arizona, which had its own medical facility and it 
would have taken more than an hour to transport the veteran 
by ambulance from Fr. Huachuca to Tucson.  The pertinent 
diagnosis was cephalgia, mixed migraine and tension type.  
The examiner opined that it was as likely as not the 
headaches represented a simple vascular headache or muscle 
tension type headache.  It was less likely than not that the 
headaches were related to the veteran's in-service trauma. 

In April 2000, the VA physician who conducted the February 
2000 VA examinations noted that the veteran's records showed 
that she had headaches in 1982 that appear to have been an 
acute episode related to an alleged trauma at that time.  Her 
current headaches of mixed type, both tension and vascular, 
are less likely than not a result of this head injury and the 
headache she experienced in 1982.  The alleged head trauma is 
less likely than not the proximate cause of her current 
cephalgia.

In November 2001, the veteran underwent an MRI scan of her 
head with contrast.  Normal pre and post contrast head MRI 
was diagnosed.  

The veteran was also afforded a VA neurological examination 
in May 2002.  The examination report notes that the examiner 
had access to and reviewed the veteran's service medical 
records in connection with the examination.  Cerebral trauma 
and migraine headaches were diagnosed.  

The veteran was afforded a VA gynecological examination in 
April 2003.  The examiner noted that the veteran's medical 
records showed multiple visits to the clinic in the 1980s and 
1990s for evaluation of abnormal vaginal bleeding and pelvic 
pain.  She was diagnosed with polycystic ovarian syndrome in 
the 1980s.  It was noted that she had three normal PAP smears 
in the 1980s.  In July 1986 the possibility of a genital wart 
was noted.  In 1989 she was treated once for endometritis.  
She had a diagnostic laparoscopy and fractional D&C in 1991 
which revealed a normal pelvis and normal D&C (secretory 
endometrium).  She had another negative laparoscopy in 1992 
showing a normal pelvis with benign endocervical curettings 
and secretory endometrium.  She had a colposcopy in May 1996 
even though PAP smear in April 1996 was reactive only.  She 
also had a LEEP procedure in 1996 that showed focal mild 
dysplasia only.  In October 1996 she had another colposcopy 
with PAP and cervical biopsy which were noted to be normal.  
In April 2001, she underwent a total vaginal hysterectomy 
with culdoplasty and cystoscopy for an indication of chronic 
pelvic pain, menorrhagia, and fibroid uterus.  Her 
postoperative course was complicated by abdominal pain and a 
urinary tract infection.  She was treated with antibiotics 
and initially responded well to the medication but in May 
2001 she returned to the hospital because of abdominal pain.  
Ultrasound revealed no mass on the vaginal cuff.  Subsequent 
office visits in June 2003 showed abnormal discharge with 
fever and questionable vaginal flatus.  

The examiner noted that the veteran reported that she had 
cervical cancer that necessitated her hysterectomy.  However, 
the examiner noted that her medical records did not support 
this claim.  She also reported that her left ovary was 
removed in the 1980s for a "growth."  Again, there was no 
record of this procedure.  She also reported more than 8 
laparoscopies; however, the records documented only two such 
procedures.  The veteran reported a long history of abnormal 
uterine bleeding and that she was given an overdose of Depo 
Provera.  However, the examiner noted that record did not 
show any administration of Depo Provera higher than the 
normal dosage.  The examiner noted that the veteran had a 
misconception regarding the administration of the Depo 
Provera.  While she felt that she had an overdose, what she 
had experienced was only expected side effects of therapeutic 
dosage.

Legal Criteria

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, service connection may be granted on a 
secondary basis for disability which is proximately due to or 
the result of service-connected disability.  38 C.F.R. § 
3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Congress has specifically limited entitlement to service- 
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131. Hence, 
in the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection. Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Service connection for mononucleosis

The veteran asserts that service connection is warranted for 
residuals of mononucleosis.  After a review of the evidence, 
the Board finds that her contentions are not supported by the 
record.

The veteran's active duty, Reserve, and National Guard 
medical records are silent for any complaint, treatment, or 
diagnosis of mononucleosis.  Similarly, her post service 
treatment records are likewise devoid of any compliant, 
treatment, or diagnosis of mononucleosis.  

As there is no inservice medical evidence of mononucleosis 
and no medical evidence of any current residuals of 
mononucleosis, the Board concludes that service connection is 
not in order for this claimed disability.  

In reaching this decision, the Board notes that the veteran, 
while entirely competent to report her symptoms both current 
and past, has presented no clinical evidence or medical 
opinion of mononucleosis during service or current residuals 
thereof.  In the absence of evidence indicating that the 
veteran has the medical knowledge or training requisite for 
the rendering of clinical opinions, the Board must find that 
her contentions as to the existence of disability resulting 
from alleged inservice mononucleosis to be of no probative 
value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has also considered the benefit of the doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.

Service connection for residuals of an electric shock

The veteran asserts that service connection is warranted for 
residuals of an electric shock from a lawn mower.  After a 
review of the evidence, the Board finds that her contentions 
are not supported by the record.

The veteran's active duty, Reserve, and National Guard 
medical records are silent for any complaint, treatment, or 
diagnosis of an electric shock.  Similarly, despite having 
had several neurological examinations, the post-service 
medical evidence is likewise devoid of any compliant, 
treatment, or diagnosis of residuals of an electric shock.  

Again, the evidence of this claimed disability is limited to 
the veteran's statements.  The veteran's lay assertions 
concerning matters requiring medical expertise are of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As there is no inservice medical evidence of an electric 
shock and no medical evidence of any residual thereof, the 
Board concludes that service connection is not in order for 
this claimed disability.  In reaching this conclusion, the 
Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.

Service connection for residuals of a head injury, to include 
headaches

The veteran asserts that her current headaches resulted from 
in-service head trauma. She specifically asserts that she 
sustained head injuries during her sexual assault in March 
1980 and physical assault in May 1982.  As noted above, the 
veteran's service medical records document her assaults.  
However, the preponderance of the evidence shows that she 
does not have any permanent residuals of head trauma, to 
include headaches.  

While the veteran complained of several symptoms including 
sore throat, earache, headache, shortness of breath, and 
productive cough shortly following her 1980 assault, these 
symptoms were attributed to a cold rather than her sexual 
assault.  While complaining of headaches following her 1982 
assault, CT scan of her head was negative and a June 1982 
medical record notes that her vascular headaches were not 
associated with previous head trauma.

The Board notes that there are conflicting post service 
medical opinions regarding the presence of any current 
disability, including headaches, resulting from in-service 
head trauma.  The veteran was diagnosed with residuals of a 
skull fracture with resultant headaches in June 1997.  In 
June 1997, the veteran's private chiropractor noted that the 
veteran had a history of numerous injuries during service.  

The report of a February 1998 VA general medical examination, 
which included review of the veteran's medical history, 
indicates that the veteran had a history of undocumented 
minor trauma to the head.  The examiner concluded that the 
veteran had no residuals of the head trauma and that she had 
atypical tension or vascular headaches, which were probably 
familial.  Similarly, the report of a February 2000 
neurological examination and the April 2000 addendum to the 
report indicate that, after a review of the claims folders 
and medical history, the examiner believed that it was less 
likely than not that the veteran's headaches were related to 
in-service trauma.  

The Board notes that it is not required to accept doctors' 
opinions that are based upon the veteran's recitation of 
medical history. Godfrey v. Brown, 8 Vet. App. 113 (1995), 
see also, Owens v. Brown, 7 Vet. App. 429 (1995).  The 
evidence does not show that the physicians that rendered the 
June 1997 opinions reviewed the veteran's service medical 
records or any other related documents which would have 
enabled them to form an opinion on an independent basis.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993).  Accordingly, the Board 
must find the June 1997 opinions to be unpersuasive as to the 
relationship between any current disability, to include 
headaches, and head trauma sustained by the veteran in 
service.  Accordingly, the Board must these opinions to be of 
limited probative value.  

On the other hand, the VA physicians who examined the veteran 
in 1998 and 2000 opined that, after a review of the veteran's 
medical history, the veteran's headaches were not related to 
in-service trauma.  The Board finds that the reports of these 
examinations are highly probative and are of more probative 
than the June 1997 statements.  The 1998 and 2000 
examinations included a review of the veteran's medical 
records along with a discussion of the veteran's history.  
These examination reports are detailed as they discuss the 
veteran's prior history in detail.  

Based on the discussion above, the Board finds that the 
preponderance of the evidence establishes that the veteran 
currently does not currently have any residuals of an in-
service head trauma to include headaches.  Accordingly, 
service connection is not warranted.  

Service connection for residuals of Depo Provera overdose

The veteran has asserted that she has current disability as a 
result of an overdose of Depo Provera that she received while 
on inactive duty for training in 1988.  However, despite her 
contentions, there is no competent medical evidence showing 
that she currently has any disability from the administration 
of this medication.  On the contrary, after reviewing the 
veteran's claims folders, eliciting a history from the 
veteran, and examining the veteran, a VA gynecologist in 
April 2003 opined that the evidence did not show that she had 
received an overdose of the medication as she alleges.  The 
examining gynecologist noted that she received a normal dose 
and that her symptoms following the administration of the 
medication were the expected side affects of her therapeutic 
dosage.  

To reiterate, while the evidence shows that the veteran has 
documentation of the administration of Depo Provera, there is 
no medical evidence linking any current disability to this 
medication.  Again, the veteran's lay assertions to the 
effect that she has current disability due to the 
administration of this medicine are of no probative value.  
See Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim..  


ORDER

Service connection for residuals of mononucleosis is denied.

Service connection for residuals of electric shock is denied.

Service connection for residuals of a head injury, to include 
headaches, is denied.

Service connection for residuals of Depo Provera overdose is 
denied.  


REMAND

After a review of the evidence, the Board is of the opinion 
that further development is required before the Board decides 
the remaining issues on appeal. 

The veteran has asserted that her current dental problems 
resulted from inservice dental trauma.  Specifically, she 
alleges that she sustained injuries to her mouth at the time 
of her in-service sexual assault in March 1980 or her May 
1982 physical assault.  Service medical records at the time 
of her sexual assault in March 1980 are negative for any 
complaint, treatment, or diagnosis of a dental or mouth 
condition.  Service medical records at the time of her 
physical assault in May 1982 show that she sustained a blow 
to her left ear resulting in perforated tympanic membrane.  
Records at the time of her 1982 assault are also negative for 
any complaint, treatment, or diagnosis of a dental or mouth 
condition. 

The record reflects that the veteran has had substantial post 
service dental treatment.  The veteran's private dentist, Dr. 
Querido, reported in May 2002 that he had been treating the 
veteran since April 2001.  Copies of her treatment records 
are not presently associated with the claims folder.  
Similarly, the reports of VA dental examination in May 2002 
and July 2003 refer to substantial post service dental 
treatment including the extraction of teeth and the 
installation of fixed bridgework.  On remand, the RO should 
make efforts to obtain all pertinent post service dental 
treatment records and associate them with the claims folders.

The veteran was afforded dental examinations in 2002 and 
2003; however, these examinations are inadequate for 
adjudication purposes.  While the 2002 examination report 
contains an opinion linking the veteran's present dental 
condition to in-service trauma, this report appears to be 
based on history reported by the veteran.  The evidence does 
not show that the examining dentist reviewed the veteran's 
service medical records or any other related documents which 
would have enabled him to form an opinion on an independent 
basis.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see 
also Swann v. Brown, 5 Vet. App. 229 (1993).  The 2003 
examination does not address the veteran's contention that 
her dental condition is related to in-service trauma.  Rather 
this report discusses her alternative theory that her dental 
condition arose from various medications.  On remand, the 
veteran should be afforded a new dental examination that 
considers her entire medical and dental history to include 
post service private treatment records.

The veteran's asserts that she fractured her feet and toes 
when she dropped a heavy object on them during active duty.  
She was afforded an examination in May 2002 that addressed 
her claimed foot condition.  However, the examination report 
is inadequate for adjudication purposes.  Accordingly, the 
Board is of the opinion that a new examination would be 
probative.  

The examiner who conducted the May 2002 noted that 
examination of the feet and toes was normal.  However, 
degenerative changes at the MTP joint, bilaterally, were 
shown on X-ray examination.  The report does not contain an 
opinion as to the etiology of these degenerative changes or 
their relationship, if any, to the veteran's active military 
service, active duty for training, or inactive duty for 
training.  On remand, the veteran should be afforded a VA 
examination that addresses the etiology of any current foot 
or toe disability.

The veteran asserts that she has a heart disability, in 
particular a heart murmur, that originated during active 
duty.  The record shows that she initially complained of a 
heart murmur in September 1997 during her service in the 
National Guard.  The current evidence including the report of 
a May 2002 VA heart examination shows that she has an 
asymptomatic systolic murmur; however, no opinion regarding 
the etiology of this abnormality is currently of record.  On 
remand, the veteran should be afforded a new examination to 
determine the relationship, if any, between the veteran's 
active military service and any current heart disability.  

The record reflects that the very had been on blood pressure 
medication since October 1995, prior to her most recent 
period of active duty.  During VA examination in February 
2000, she presented documentation showing elevated blood 
pressure readings in October 1995.  Subsequent service 
medical records show continued high blood pressure readings.  
Despite the foregoing, the evidence does not show that any 
health care provided has provided an opinion as the etiology 
of the veteran's currently diagnosed hypertension.  
Therefore, the veteran should also be afforded an appropriate 
VA examination to determine the etiology of her hypertension.  

While the veteran was afforded a VA cold injury protocol 
examination in May 2002 that addresses her neck and back, the 
report of this examination is inadequate for adjudication 
purposes.  Medical evidence in September 1997 indicates that 
the veteran had been diagnosed with scoliosis of the neck and 
back.  However, normal physical examination of the neck and 
back was noted during the 2002 examination.  This opinion was 
proffered despite X-ray findings of mild spondylosis at L3 in 
2002 and prior X-ray findings of a small osteophyte at L2 in 
February 1998.  On remand, the veteran should be afforded a 
new examination to determine the etiology of any current neck 
and back disability and which includes consideration of her 
medical history including prior findings of scoliosis and 
radiographic evidence of degenerative changes of the lumbar 
spine. 

The record reflects that the veteran has a long history of 
gynecological problems with evidence of heavy bleeding and 
pelvic pain beginning in the 1980s.  A diagnosis of mild 
dysplasia was rendered during LEEP procedure in 1996.  She 
subsequently underwent a hysterectomy in 2001.  While the 
veteran has been afforded several VA gynecological 
examinations, the reports of these examinations do not 
address whether her present dysplasia originated during 
active duty or, if preexisting active service, was aggravated 
by active service.  On remand, the veteran should be afforded 
a new examination addressing the etiology of her dysplasia. 

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
her claimed in-service dental trauma 
since September 1996.  

The RO should also obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
fractures of the feet and toes, a heart 
condition, hypertension, neck and back 
arthritis, and dysplasia since October 
2003.

The veteran should be asked to provide 
any identifying information and 
authorization necessary for the RO to 
obtain any other medical records, not 
already of record, pertaining to the 
issues remanded herein.  

2.  Then, the RO should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and her 
representative and request them to 
provide the outstanding evidence.

3.  The RO should arrange for the veteran 
to undergo a VA dental examination to 
determine the nature, extent and etiology 
of any dental disability.  The veteran 
should be properly notified of the 
examination.  The claims files, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  

Any indicated studies should be 
performed, and all findings should be 
reported in detail.  With respect to any 
dental disorder identified, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
disorder is etiologically related to 
veteran's active military service to 
include her sexual assault in March 1980 
and/or her physical assault in May 1982.   
The rationale for all opinions expressed 
should be provided.  

4.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of any foot, toe, neck, or back 
disability.  The veteran should be 
properly notified of the examination.  
The claims files, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  

Any indicated studies should be 
performed, and all findings should be 
reported in detail.  With respect to any 
foot, toe, neck, or back disorder 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the disorder is 
etiologically related to veteran's active 
military service, active duty for 
training, or inactive duty for training.  

If the disability is determined to be 
related to an injury during service, the 
examiner should identify the nature of 
the injury and identify any documentation 
relied upon in reaching the 
determination.  

If the disability preexisted the 
veteran's active military service, the 
examiner should proffer an opinion as to 
whether the disability increased in 
severity during a period of active 
service.  

The rationale for all opinions expressed 
should be provided.  

5.  The RO should arrange for the veteran 
to undergo a VA examination by a 
physician with appropriate expertise to 
determine the nature, extent and etiology 
of the veteran's hypertension and any 
heart disorder, to include any heart 
murmur.  The veteran should be properly 
notified of the examination.  The claims 
files, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  

Any indicated studies should be 
performed, and all findings should be 
reported in detail.  With respect to any 
current heart disability or hypertension, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the disorder is etiologically 
related to veteran's active military 
service, active duty for training, or 
inactive duty for training.  The examiner 
should identify any documentation or 
medical records relied upon in reaching 
the determination.  

The rationale for all opinions expressed 
should be provided.  

6.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature, extent and etiology of any 
current gynecological disability to 
include dysplasia.  The veteran should be 
properly notified of the examination.  
The claims files, to include a copy of 
this Remand, must be made available to 
and be reviewed by the examiner.  

Any indicated studies should be 
performed, and all findings should be 
reported in detail.  With respect to any 
current gynecological disorder 
identified, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the disorder is 
etiologically related to veteran's active 
military service, active duty for 
training, or inactive duty for training.  

If the disability is determined to be 
related to an injury during service, the 
examiner should identify the nature of 
the injury and identify any documentation 
relied upon in reaching the 
determination.  

If the disability preexisted the 
veteran's active military service, the 
examiner should proffer an opinion as to 
whether the disability increased in 
severity during a period of active 
service.  

The rationale for all opinions expressed 
should be provided.  

7.  Thereafter, the RO should review the 
claims folder and ensure that the 
requested development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

8.  The RO should also undertake any 
other development it determines to be 
warranted.

9.  Then, the RO should readjudicate the 
issues remaining on appeal based on a de 
novo review of the record.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran and her 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
veteran need take no action until she is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


